DETAILED ACTION
	This is in response to communication received on 3/11/20.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As for claim 1, Examiner notes that the claim contains the following limitations: an aqueous urethane resin (A) having an acid value of 0.01 mgKOH/g or higher in a range of 0.01 to 30 parts by mass relative to 100 parts by mass of aqueous urethane resin. As written the claim requires that the aqueous resin composition be present in parts by mass relative to itself. This is contradictory and unclear.
Examiner notes that it could be possible, based on the specification, that the 0.01 to 30 parts by mass relative to 100 parts by mass of aqueous urethane resin is referring to the thickening agent (B), but as written that claim does not require or make this clear. For purposes of compact prosecution Examiner will interpret that claim such that adding a thickening agent (B) with an oxyethylene group content of 2x10-2 mol/g or less to an 
Appropriate correction is required. 
As for claims 2-4, since they depend from claim 1 and contain all limitation therein, they are similarly rejected to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mobley et al. US PGPub 2004/0121113 hereinafter MOBLEY in view of Hong US PGPub 2009/0247671 hereinafter HONG as evidenced by Methylcellulose by ChemicalBook hereinafter CHEMICALBOOK.
As for claim 1, MOBLEY teaches “Synthetic leather or imitation leather is a woven or non-woven textile that is impregnated with a polymer such as polyurethane that may have a porous polymer coating (poromeric) layer thereon” (paragraph 3) and “The synthetic leather and process to make it may be used to make synthetic leather for any leather or synthetic leather applications. Particular examples include… gloves” (paragraph 20), i.e. a method for manufacturing gloves.
MOBLEY further teaches that the “The aqueous polyurethane dispersion is one in which the dispersion is substantially free of organic solvents” (paragraph 30, lines 1-2) and “The dispersion may also contain a rheological modifier such as thickeners that enhance the ability of the dispersion to be retained in the textile prior to coagulation. Any suitable rheological modifier may be used such as those known in the art. Preferably, the rheological modifier is one that does not cause the dispersion to become unstable. More preferably, the rheological modifier is a water soluble thickener that is not ionized. Examples of useful rheological modifiers include methyl cellulose ethers” (paragraph 52, lines 1-10), i.e. wherein adding a thickening agent (B)… to an aqueous urethane resin composition… to obtain a thickened liquid. 
	MOBLEY further teaches “Typically the amount of thickener is at least about 0.1 % to about 5% by weight of the total weight of the dispersion. Preferably the amount of thickener is between about 0.5% to about 2% by weight” (paragraph 52, lines 17-20). It is expected that a person of ordinary skill in the art at the time of the invention could have converted the weight percentage to a parts by weight composition, which appears in a range of 0.01 to 30 parts by mass relative to 100 parts by mass of the aqueous urethane resin (A). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.
	MOBLEY is silent on the methylcellulose ether having an oxyethylene group content of 2x10-2 mol/g or less. However, CHEMICALBOOK shows in the structure of methyl cellulose which contains no oxyethylene groups, i.e. a thickening agent (B) with an oxyethylene group content of 2 x 10-2 mol/g or less. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
MOBLEY teaches “A synthetic leather having a soft supple touch (hand) is made by impregnating a non-woven or woven textile with an aqueous polyurethane dispersion and then exposing the impregnated textile to water containing a coagulant for a coagulation time sufficient to coagulate the dispersion” (paragraph 27, lines 1-6), wherein as illustrated above the substrate can be fabric of a glove to form a synthetic leather glove i.e. (i) immersing fiber-knitted gloves in an aqueous polyurethane composition and subsequently performing coagulation in a coagulation bath (B).
MOBLEY further teaches “The coagulant may be any compound, such as a monovalent or multivalent neutral salt, that is capable of being dissolved in water and causes the nonionizable aqueous polyurethane dispersion to coagulate as described in the coagulation bath (C) containing a metal salt (c-1).
	 As for claim 2, MOBLEY teaches “The dispersion may also contain a rheological modifier such as thickeners that enhance the ability of the dispersion to be retained in the textile prior to coagulation. Any suitable rheological modifier may be used such as those known in the art. Preferably, the rheological modifier is one that does not cause the dispersion to become unstable. More preferably, the rheological modifier is a water soluble thickener that is not ionized. Examples of useful rheological modifiers include methyl cellulose ethers” (paragraph 52, lines 1-10), i.e. wherein the thickening agent (C) is one or more kinds selected from the group consisting a cellulose thickening agent.
	As for claim 3, MOBLEY teaches “The coagulant may be any compound, such as a monovalent or multivalent neutral salt, that is capable of being dissolved in water and causes the nonionizable aqueous polyurethane dispersion to coagulate as described in the previous paragraph ( coagulate at room temperature in less than about 60 seconds). Preferably, the coagulant is a neutral salt that at least in part reacts with the externally stabilizing surfactant to form an insoluble salt of an organic acid. Desirably, the insoluble salt results from the reaction of multivalent cation replacing, for example, a monovalent cation of a surfactant, thus producing a multivalent cation water insoluble salt of an wherein the metal salt (c-1) is calcium nitrate.
As for claim 4, MOBLEY teaches “The coagulant may be any compound, such as a monovalent or multivalent neutral salt, that is capable of being dissolved in water and causes the nonionizable aqueous polyurethane dispersion to coagulate as described in the previous paragraph ( coagulate at room temperature in less than about 60 seconds). Preferably, the coagulant is a neutral salt that at least in part reacts with the externally stabilizing surfactant to form an insoluble salt of an organic acid. Desirably, the insoluble salt results from the reaction of multivalent cation replacing, for example, a monovalent cation of a surfactant, thus producing a multivalent cation water insoluble salt of an organic acid. Examples of neutral salts include… calcium nitrate” (paragraph 58, lines 1-17), i.e. wherein the metal salt (c-1) is calcium nitrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717